DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the Application No.:16/994,221, filed on 08/14/2020.  
This action has been made NON-FINAL.
Examiner Remarks
It is noted that the instant application is related to Application Number: 15/895,520.  The two applications are directed toward the same invention of an improved system and method of VALIDATION OF ACCOUNT NAMES.  That being the case, it is difficult to determine exactly what features and aspects of the invention the instant application is intended to focus on.  Therefore, in the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application.  Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/14/2020 is being considered by the examiner.  A signed IDS is hereby attached.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 21, 28 and 35 recites “determining, based on the electronic account identifier, a plurality of fragments, the plurality of fragments comprising all possible identifier fragments of a predetermined character length”.  This claim limitation lacks “how” the determination is made to select a plurality of fragments.  Therefore, this claim limitation is rendered as indefinite.  
Claims 21, 28 and 35 recites “determining one or more features of at least one fragment, of the plurality of fragments”.  This claim limitation lacks “how” the determination is made to determine one or more features.  Therefore, this claim limitation is rendered as indefinite.  
Claims 21, 28 and 35 recites “determining a percentile of commonness of the at least one fragment by comparing the at least one fragment with a second plurality of fragments associated with a plurality of electronic account identifiers”.  This claim limitation lacks “how” to determining a percentile of commonness.  Therefore, this claim limitation is rendered as indefinite.  
Independent claims 28 and independent claim 35 is similarly rejected on the same basis.  The dependent claims are rejected for depending upon a rejected base claim.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of determining if an account identifier is computer-generated, without significantly more.  
After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 1:
The claimed invention is a process which falls within one of the four statutory categories of invention (process, machine, manufacture or composition of matter). The claim(s) goes on to recite(s) the following:
receiving the electronic account identifier; 
determining a plurality of fragments;
determining one or more features;
determining if the electronic account identifier is computer generated.

After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 2A Prong One:
The idea of determining if an account identifier is computer-generated is an idea having no particular concrete or tangible form.  This concept fall within one of the three grouping mention in the 2019 PEG guidance.  This is directed to a mental process.  
The limitation of determining if an account identifier is computer-generated, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 
 That is, other than reciting “computer generated” nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Therefore, the claims are directed to an abstract idea. (Step 2A Prong One: Yes)
After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 2A Prong Two:
This judicial exception is not integrated into a practical application.  In particular, the claim recites one additional elements, such as determining if the account identifier is computer-generated based on the features of at least one of the fragments, and the commonness of at least one of the fragments.  The “computer generated” in both steps is recited at a high-level of generality (i.e., as a generic computer processor performing a generic computer function based on a determination based on features) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  (Step 2A Prong Two: No)
After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 2B:
The claim(s) does/do not include additional elements, taken individually and as a combination, that are sufficient to amount to significantly more than the judicial exception because the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. When examining the limitations, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. (Step 2B: No)  Accordingly, the claims are directed to an abstract idea and are rejected as ineligible for patenting under 35 U.S.C. 101.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-17 of U.S. Patent No. 10,789,537.

Instant Application
Application Number: 15/895,520
US Patent No. 10/789,537
21. (New) A computer-implemented method for determining if an electronic account identifier is computer-generated, comprising: 
receiving the electronic account identifier;
determining, based on the electronic account identifier, a plurality of fragments, the plurality of fragments comprising all possible identifier fragments of a predetermined character length; 
determining one or more features of at least one fragment, of the plurality of fragments; 



determining a percentile of commonness of the at least one fragment by comparing the at least one fragment with a second plurality of fragments associated with a plurality of electronic account identifiers; 

and determining, by a computer, if the electronic account identifier is computer- generated beyond a predetermined confidence threshold based on the determined one or more features of the at least one fragment, and the determined percentile of commonness of the at least one fragment, wherein the computer determines if the electronic account identifier is computer-generated using a probabilistic classifier model trained with a training set of a plurality of electronic account identifiers.




22. (New) The method of claim 21, wherein determining if the electronic account identifier is computer-generated comprises providing the determined one or more features of the at least one fragment and the percentile of commonness of the at least one fragment to the probabilistic classifier model.

23. (New) The method of claim 21, further comprising determining one or more features of the received electronic account identifier by counting characters of the electronic account identifier by character type.

24. (New) The method of claim 21, wherein determining the percentile of commonness of the at least one fragment comprises determining the frequency of occurrence of the at least one fragment relative to a plurality of fragments in a data store.

25. (New) The method of claim 21, wherein the at least one fragment is truncated to contain only consonants.

26. (New) The method of claim 21, wherein each fragment, of the plurality of fragments, includes at least two characters, and wherein each character of each fragment is hashed according to character type of the at least two characters.

27. (New) The method of claim 26, wherein each character type is selected from a group including consonant, vowel, number, and punctuation mark.

28. (New) A system for determining if an electronic account identifier is computer-generated, the system including: 
at least one data storage device storing instructions to determine if the electronic account identifier is computer-generated; and at least one computer processor configured to execute the instructions to perform a method including: 
receiving the electronic account identifier; determining, based on the electronic account identifier, a plurality of fragments, the plurality of fragments comprising all possible identifier fragments of a predetermined character length; 
determining one or more features of at least one fragment, of the plurality of fragments; 



determining a percentile of commonness of the at least one fragment by comparing the at least one fragment with a second plurality of fragments associated with a plurality of electronic account identifiers; 

and determining, by a computer, if the electronic account identifier is computer-generated beyond a predetermined confidence threshold based on the determined one or more features of the at least one fragment, and the determined percentile of commonness of the at least one fragment, wherein the computer determines if the electronic account identifier is computer-generated using a probabilistic classifier model trained with a training set of a plurality of electronic account identifiers.





29. (New) The system of claim 28, wherein determining if the electronic account identifier is computer-generated comprises providing the determined one or more features of the at least one fragment and the percentile of commonness of the at least one fragment to the probabilistic classifier model.

30. (New) The system of claim 28, wherein the method further includes determining one or more features of the received electronic account identifier by counting characters of the electronic account identifier by character type.

31. (New) The system of claim 28, wherein determining the percentile of commonness of the at least one fragment comprises determining the frequency of occurrence of the at least one fragment relative to a plurality of fragments in a data store.

32. (New) The system of claim 28, wherein the at least one fragment is truncated to contain only consonants.

33. (New) The system of claim 28, wherein each fragment, of the plurality of fragments, includes at least two characters, and wherein each character of each fragment is hashed according to character type of the at least two characters.

34. (New) The system of claim 33, wherein each character type is selected from a group including consonant, vowel, number, and punctuation mark.

35. (New) A non-transitory computer-readable medium storing instructions that, when executed by a computer processor, cause the computer processor to perform a method for determining whether an electronic account identifier is computer- generated, the method including: receiving the electronic account identifier; determining, based on the electronic account identifier, a plurality of fragments, the plurality of fragments comprising all possible identifier fragments of a predetermined character length; determining one or more features of at least one fragment, of the plurality of fragments; determining a percentile of commonness of the at least one fragment by comparing the at least one fragment with a second plurality of fragments associated with a plurality of electronic account identifiers; determining, by a computer, if the electronic account identifier is computer- generated beyond a predetermined confidence threshold based on the determined one or more features of the at least one fragment, and the determined percentile of commonness of the at least one fragment, wherein the computer determines if the electronic account identifier is computer-generated using a probabilistic classifier model trained with a training set of a plurality of electronic account identifiers.










36. (New) The computer-readable medium of claim 35, wherein determining if the electronic account identifier is computer-generated comprises providing the determined one or more features of the at least one fragment and the percentile of commonness of the at least one fragment to the probabilistic classifier model.

37. (New) The computer-readable medium of claim 35, wherein the method further includes determining one or more features of the received electronic account identifier by counting characters of the electronic account identifier by character type.


38. (New) The computer-readable medium of claim 35, wherein determining the percentile of commonness of the at least one fragment comprises determining the frequency of occurrence of the at least one fragment relative to a plurality of fragments in a data store.

39. (New) The computer-readable medium of claim 35, wherein the at least one fragment is truncated to contain only consonants.

40. (New) The computer-readable medium of claim 35, wherein each fragment, of the plurality of fragments, includes at least two characters, and wherein each character of each fragment is hashed according to character type of the at least two characters, and wherein each character type is selected from a group including consonant, vowel, number, and punctuation mark.
1. A computer-implemented method for determining if an electronic account identifier is computer-generated, comprising:
receiving the electronic account identifier;
determining, based on the electronic account identifier, a plurality of fragments, the plurality of fragments comprising all possible identifier fragments of a predetermined character length;
determining one or more features of at least one of the fragments, the one or more features of the at least one of the fragments comprising an alphanumeric character type;

determining a percentile of commonness of at least one of the fragments by comparing the at least one of the fragments with a second plurality of fragments associated with a plurality of electronic account identifiers;
determining, by a computer, if the electronic account identifier is computer-generated beyond a predetermined confidence threshold based on the features of at least one of the fragments, and the percentile of commonness of at least one of the fragments; and
said computer determining if the electronic account identifier is computer-generated with a probabilistic classifier model trained with a training set of a plurality of electronic account identifiers, wherein each of the plurality of electronic account identifiers is determined to be either a genuine human-generated identifier or a computer-generated identifier.
2. The method of claim 1, wherein determining if the electronic account identifier is computer-generated comprises providing the features of at least one of the fragments, and the percentile of commonness of at least one of the fragments, to the probabilistic classifier model.

3. The method of claim 1, further comprising:
determining one or more features of the electronic account identifier by counting characters by character type.


4. The method of claim 1, wherein determining the percentile of commonness of at least one of the fragments comprises determining the frequency of occurrence of the at least one of the fragments relative to a plurality of fragments in a data store.

5. The method of claim 1, wherein at least one of the fragments is truncated to contain only consonants.

6. The method of claim 1, wherein each character of at least one of the fragments is hashed according to character type.





7. The method of claim 6, wherein each character type is selected from a group including consonant, vowel, number, and punctuation mark.

8. A system for determining if an electronic account identifier is computer-generated, the system including:
at least one data storage device storing instructions determining if an electronic account identifier is computer-generated; and at least one computer processor configured to execute the instructions to perform operations including:
receiving the electronic account identifier;
determining, based on the electronic account identifier, a plurality of fragments, the plurality of fragments comprising all possible identifier fragments of a predetermined character length;
determining one or more features of at least one of the fragments, the one or more features of the at least one of the fragments comprising an alphanumeric character type;
determining a percentile of commonness of at least one of the fragments by comparing the at least one of the fragments with a second plurality of fragments associated with a plurality of electronic account identifiers;
determining, by the computer processor, if the electronic account identifier is computer-generated beyond a predetermined confidence threshold based on the features of at least one of the fragments, and the percentile of commonness of at least one of the fragments; and
said computer processor determining if the electronic account identifier is computer-generated with a probabilistic classifier model trained with a training set of a plurality of electronic account identifiers, wherein each of the plurality of electronic account identifiers is determined to be either a genuine human-generated identifier or a computer-generated identifier.
9. The system of claim 8, wherein determining if the electronic account identifier is computer-generated comprises providing the features of at least one of the fragments, and the percentile of commonness of at least one of the fragments, to the probabilistic classifier model.

10. The system of claim 8, wherein the operations further comprise:
determining one or more features of the electronic account identifier by counting characters by character type.


11. The system of claim 8, wherein determining the percentile of commonness of at least one of the fragments comprises determining the frequency of occurrence of the at least one of the fragments relative to a plurality of fragments in a data store.

12. The system of claim 8, wherein at least one of the fragments is truncated to contain only consonants.

13. The system of claim 8, wherein each character of at least one of the fragments is hashed according to character type.











14. A non-transitory computer-readable medium storing instructions that, when executed by a computer processor, cause the computer processor to perform operations for determining whether an electronic account identifier is computer-generated, the operations including:
receiving the electronic account identifier;
determining, based on the electronic account identifier, a plurality of fragments, the plurality of fragments comprising all possible identifier fragments of a predetermined character length;
determining one or more features of at least one of the fragments, the one or more features of the at least one of the fragments comprising an alphanumeric character type;
determining a percentile of commonness of at least one of the fragments by comparing the at least one of the fragments with a second plurality of fragments associated with a plurality of electronic account identifiers;
determining, by the computer processor, if the electronic account identifier is computer-generated beyond a predetermined confidence threshold based on the features of at least one of the fragments, and the percentile of commonness of at least one of the fragments; and
said computer processor determining if the electronic account identifier is computer-generated with a probabilistic classifier model trained with a training set of a plurality of electronic account identifiers, wherein each of the plurality of electronic account identifiers is determined to be either a genuine human-generated identifier or a computer-generated identifier.

15. The non-transitory computer-readable medium of claim 14, wherein determining if the electronic account identifier is computer-generated comprises providing the features of at least one of the fragments, and the percentile of commonness of at least one of the fragments, to the probabilistic classifier model.

16. The non-transitory computer-readable medium of claim 14, wherein determining the percentile of commonness of at least one of the fragments comprises determining the frequency of occurrence of the at least one of the fragments relative to a plurality of fragments in a data store.

17. The non-transitory computer-readable medium of claim 14, wherein each character of at least one of the fragments is hashed according to character type.


As shown above, claims 1-17 of Application Number: 15/895,520 and US Patent No. 10/789,537 contains every element of claims 21-40 of the instant application and as such anticipates claims 21-40 of the instant application.
“A later application claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).”  ELI LILLY AND COMPANY  v  BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipates by Ramarao, US20100077043.
Claim 21:
Ramarao discloses a computer-implemented method for determining if an electronic account identifier is computer-generated (“spam” See Abstract), comprising: 
receiving the electronic account identifier (“sexy_stranger199808” See Paragraph 0083-0087);
determining, based on the electronic account identifier, a plurality of fragments, the plurality of fragments comprising all possible identifier fragments of a predetermined character length (“username characteristics are parsed” See Paragraph 0083-0087); 
determining one or more features of at least one fragment, of the plurality of fragments (“Digits Letters Symbols” See Table 1 & Paragraph 0083-0084); 
determining a percentile of commonness of the at least one fragment by comparing the at least one fragment with a second plurality of fragments associated with a plurality of electronic account identifiers (“spam frequently offensive” See Table 1 & Paragraph 0006 & 0008 & 0083-0087 wherein the examiner interprets the “commonness” as correlating to “frequency”); 
and determining, by a computer, if the electronic account identifier is computer- generated (“spam” See Abstract & Paragraph 0006 & 0008 & 0083-0087) beyond a predetermined confidence threshold based on the determined one or more features of the at least one fragment (“sexy_stranger199808” See Paragraph 0083-0087 & “Digits Letters Symbols” See Table 1), and the determined percentile of commonness of the at least one fragment (“spam frequently offensive” See Table 1 & Paragraph 0006 & 0008 & 0083-0087 wherein the examiner interprets the “commonness” as correlating to “frequency”), wherein the computer determines if the electronic account identifier is computer-generated using a probabilistic classifier model trained with a training set of a plurality of electronic account identifiers (“probability values may be weighted” See Paragraph 0077 & 0087 & 0110).
Claim 22:
Ramarao discloses wherein determining if the electronic account identifier is computer-generated comprises providing the determined one or more features of the at least one fragment and the percentile of commonness of the at least one fragment to the probabilistic classifier model (“probability values may be weighted” See Paragraph 0077 & 0087 & 0110).
Claim 23:
Ramarao discloses determining one or more features of the received electronic account identifier by counting characters of the electronic account identifier by character type (“less than or equal to 19 characters” See Table 1 & Paragraph 0083-0083).
Claim 24:
Ramarao discloses wherein determining the percentile of commonness of the at least one fragment comprises determining the frequency of occurrence of the at least one fragment (“spam frequently offensive” See Paragraph 0006 & 0008) relative to a plurality of fragments in a data store (“determining of data for abusive message accounts is generally stored in the Abusive Message Account Data store 362” See Paragraph 0075).
Claim 25:
Ramarao discloses wherein the at least one fragment is truncated to contain only consonants (“sexy_stranger199808” See Table 1 & Paragraph 0083-0084).
Claim 26:
Ramarao discloses wherein each fragment, of the plurality of fragments, includes at least two characters, and wherein each character of each fragment is hashed according to character type of the at least two characters (“Digits Letters Symbols” See Table 1 & Paragraph 0083-0084).
Claim 27:
Ramarao discloses wherein each character type is selected from a group including consonant, vowel, number, and punctuation mark (“Digits Letters Symbols” See Table 1 & “sexy_stranger199808” Paragraph 0083-0084).
Claims 28-34:
Claims 28-34 are rejected on the same basis as claims 21-27.
Claims 35-40:
Claims 35-40 are rejected on the same basis as claims 21-27.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No.: 9,928,465 discloses methods and systems of validating account identifiers and electronic communications. Specifically, and without limitation, the present disclosure describes systems and methods for validating account identifiers to determine if an account name is computer-generated.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229. The examiner can normally be reached M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        August 9, 2022